DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 08/16/2022 has been entered. Claims 1, 5, 7, 11, 13, 17 and 19-30 are pending in the instant patent application. Claims 1, 5, 7, 11, 13 and 17 are amended. Claims 2-4, 6, 8-10, 12, 14-16 and 18 are cancelled. Claims 20-30 are new. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §102 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §101 Arguments
Applicant’s remarks regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive. No arguments have been presented to dispute the current 101 rejection. Examiner further maintains the 101 rejection in light of the amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1, 5, and 19-22, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1, 5, and 19-22 are directed to the abstract idea of detection and resolution of supply chain issues.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving, an external signal; executing, a first workflow, the first workflow customized by a user for analysis of a use case in the external signal; executing, a second workflow, the second workflow customized by the user for analysis of an exception in the external signal; generating, by the second workflow, one or more scenarios for resolution of the exception, comprising: selecting, by the user, one or more scenarios; generating, one or more resolution scenarios for the exception.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to fundamental economic practices/principles taking place, notably mitigating risk in light of supply chain issues.
	Accordingly, the claim recites an abstract idea and dependent claim 20 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, one or more scenario generators and a workflow engine. The processor, one or more scenario generators and a workflow engine are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 5, 19, 21 and 22 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, one or more scenario generators, a digital supply chain simulator, user interface, a workflow engine and the generic computing elements described in the Applicant's specification in at least Para 0081-0089. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 1, 5, 19, 21 and 22, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 7, 11 and 23-26, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 7, 11 and 23-26 are directed to the abstract idea of detection and resolution of supply chain issues.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites to receive an external signal; execute, a first workflow, the first workflow customized by a user for analysis of a use case in the external signal; execute, a second workflow, the second workflow customized by the user for analysis of an exception in the external signal; generate by the second workflow, one or more scenarios for resolution of the exception comprising: selecting by the user, one or more scenarios and generating, one or more resolution scenarios for the exception.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to fundamental economic practices/principles taking place, notably mitigating risk in light of supply chain issues.
	Accordingly, the claim recites an abstract idea and dependent claim 24 further recites the abstract idea. 
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a memory, workflow engine, and one or more scenario generators. The processor, a memory, workflow engine, and one or more scenario generators are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 7, 11, 23, 25 and 26 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a memory, workflow engine, one or more scenario generators, a digital supply chain simulator, a user interface and the generic computing elements described in the Applicant's specification in at least Para 0081-0089. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 7, 11, 23, 25 and 26, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 13, 17 and 27-30, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 13, 17 and 27-30 are directed to the abstract idea of detection and resolution of supply chain issues.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites to receive an external signal, executing, a first workflow, the first workflow customized by a user for analysis of a use case in the external signal; execute, a second workflow, the second workflow customized by the user for analysis of an exception in the external signal; generate, by the second workflow, one or more scenarios for resolution of the exception, comprising: selecting, by the user, one or more scenarios; generate one or more resolution scenarios for the exception.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to fundamental economic practices/principles taking place, notably mitigating risk in light of supply chain issues.
	Accordingly, the claim recites an abstract idea and dependent claim 28 further recites the abstract idea.	
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, one or more scenario generators, and a workflow engine. The processor, one or more scenario generators, and a workflow engine are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 13, 17, 27, 29 and 30 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, one or more scenario generators, a workflow engine a digital supply chain simulator, a user interface and the generic computing elements described in the Applicant's specification in at least Para 0081-0089. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 13, 17, 27, 29 and 30, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Response to 35 U.S.C. §102 Arguments
Applicant’s arguments regarding 35 U.S.C. §102 rejection of the claims have been fully considered, but are not persuasive.
In Applicant’s arguments, Applicant states that the claims recite the inclusion of two-user authored workflows for detection of an exception and resolution of an exception. However, the amended language does not disclose exactly where and when this detection is taking place. In addition, previously cited art, Najmi, teaches of user customization of the workflow. Further details provided in the rejection section. Examiner maintains that the previously cited art teaches the limitations of Claims 1, 7 and 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21, 7, 25, 13 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najmi (US 2016/0217406 A1).
	Regarding Claim 1, Najmi teaches the limitations of Claim 1 which state
	detecting, receiving, by a processor, an external signal (Najmi: Para 0038 via risks and assumptions repository 232 also comprises early warning monitors 344. Early warning monitors 344 comprise workflows that configure alerts 206 of supply chain planning database 220 to monitor execution of supply chain plans. In some embodiments, these workflows detect known risks and root causes of supply chain plan problems including, e.g., unexpected orders, delayed shipments, yield drops, and price increases by integrating with early warning monitors 344 which monitor data and KPIs from transaction system 204 and supply chain entities 120…);
	executing, by a workflow engine, a first workflow, the first workflow customized by a user for analysis of a use case in the external signal (Najmi: Para 0043-0044, 0040 via in at least …Self-learning system 110 displays to a user one or more levers 372, which, when selected by a user, will enact one or more resolutions to the misalignment with the supply chain plan. In the example just mentioned comprising a misaligned supply chain plan due to a late order, the levers, when selected by a user, may redirect product from another order, split demand, and/or utilize an alternate workflow…Self-learning system 110 displays to a user one or more levers 372, which, when selected by a user, will enact one or more resolutions to the misalignment with the supply chain plan. In the example just mentioned comprising a misaligned supply chain plan due to a late order, the levers, when selected by a user, may redirect product from another order, split demand, and/or utilize an alternate workflow);
	executing, by the workflow engine, a second workflow, the second workflow customized by the user for analysis of an exception in the external signal (Najmi: Para 0043-0044, via in at least …Self-learning system 110 displays to a user one or more levers 372, which, when selected by a user, will enact one or more resolutions to the misalignment with the supply chain plan. In the example just mentioned comprising a misaligned supply chain plan due to a late order, the levers, when selected by a user, may redirect product from another order, split demand, and/or utilize an alternate workflow…Self-learning system 110 displays to a user one or more levers 372, which, when selected by a user, will enact one or more resolutions to the misalignment with the supply chain plan. In the example just mentioned comprising a misaligned supply chain plan due to a late order, the levers, when selected by a user, may redirect product from another order, split demand, and/or utilize an alternate workflow);
	generating, by the second workflow, one or more scenarios for resolution of the exception, comprising (Najmi: Para 0046 via …In some embodiments, self-learning system 110 utilizes conditional analysis planner 374 to generate simulations of the utilization of one or more levers 372. The simulations compute and display the feasibility, impact, cost, or the like of implementing one or more levers 372 in resolution playbooks 308. In some embodiments, a levers effectiveness monitoring and optimization module 376 is utilized by self-learning system to generate reports in resolution playbook 308, which analyzes an effectiveness of one or more levers 376 and optimizes an association of one or more levers 376 with alerts 206…):
	selecting, by the user, one or more scenario generators (Najmi: Para 0044 via in at least … In this way, self-learning system 110 may present to a user not only preconfigured resolution levers, but also information on which levers 372 have been utilized before, the effectiveness of using that lever, and which lever 372 may be most effective in different situations comprising a supply chain problem to one or more supply chain entities 120…Embodiments contemplate a mixture of preconfigured resolution levers which require little or no input from a supply chain planner before execution and also other types and varieties of levers 372, which may allow for user customization prior to execution…);
	generating, by each of the one or more the scenario generators, one or more resolution scenarios for the exception (Najmi: Para 0046 via …In some embodiments, self-learning system 110 utilizes conditional analysis planner 374 to generate simulations of the utilization of one or more levers 372. The simulations compute and display the feasibility, impact, cost, or the like of implementing one or more levers 372 in resolution playbooks 308. In some embodiments, a levers effectiveness monitoring and optimization module 376 is utilized by self-learning system to generate reports in resolution playbook 308, which analyzes an effectiveness of one or more levers 376 and optimizes an association of one or more levers 376 with alerts 206…).
	Regarding Claim 7 and 13 it is analogous to Claim 1 and is rejected for the same reasons. In addition, Najmi teaches of a processor, memory and computer readable storage medium (Najmi: Para 0022).
	Regarding Claim 21, Najmi teaches the limitations of Claim 21 which state
	evaluating, by a digital supply chain simulator, each resolution scenario based on a set of target Key Performance Indicators (Najmi: Para 0045 via … As part of the self-learning process, self-learning system 110 also monitors and stores in levers effectiveness and optimization module 376 data concerning the eventual delivery of the part, and how the switching of the delivery of the part from a regular truck to a team truck affects other orders in the supply chain. In this way, self-learning system 110 monitors, stores, and presents data concerning the effectiveness of using one or more levers 376 that would otherwise be lost or needed to be learned again…self-learning system 110 monitors and stores data by levers effectiveness and optimization module 376 for one or more supply chain entities 120 concerning the tradeoffs that have been made in a situation. In this way, self-learning system 110 stores data about levers 372 that have been used previously and then retrieves the levers when the same or similar situation occurs again. In some embodiments, levers effectiveness and optimization module 376 presents the levers 376 in a structured way such that the most effective, most used, or highest priority levers are easily distinguishable to a user of self-learning system 110 from the less effective, less used, or lower priority levers…); and 
	ranking, by the processor, the one or more resolution scenarios based on the set of target Key Performance Indicators (Najmi: Para 0045 via … Self-learning system 110 may rank levers 372 based on these or other factors. Similarly, in some embodiments, when a problem is encountered, self-learning system 110 assigns a score to a lever 372 based on the effectiveness, frequency of use, highest priority, least disruptive, or other factor that may be useful in scoring a lever 372 to deal with a supply chain disruption of one or more supply chain entities 120. Self-learning system 110 then displays the levers to a user wherein the levers are ranked by score).
	Claims 25 and 30 are analogous to Claim 21 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 19, 11, 23, 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najmi (US 2016/0217406 A1) in view of Cella et al. (US 2022/0036302 A1).
	Regarding Claim 5, while Najmi teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 5 which state creates a task for the use case; sends the task to a digital supply chain simulator for processing; and receives a result of processing the task from the digital supply chain simulator.
	Cella though, with the teachings of Najmi, teaches of
	creates a task for the use case (Cella: Para 0124 via In embodiments, an expert agent may be trained to determine an action selected from the group comprising: selection of a tool, selection of a task, selection of a dimension, setting of a parameter, selection of an object, selection of a workflow, triggering of a workflow, ordering of a process, ordering of a workflow, cessation of a workflow, selection of a data set, selection of a design choice, creation of a set of design choices, identification of a failure mode, identification of a fault, identification of an operating mode, identification of a problem, selection of a human resource, selection of a workforce resource, providing an instruction to a human resource, and providing an instruction to a workforce resource); 
	sends the task to a digital supply chain simulator for processing (Cella: Para 0637-0644 via details/example regarding a container fleet management system and logistics design system that interfaces with the adaptive intelligent systems layer and example of a packaging design system that interfaces with the adaptive intelligent systems layer); and 
	receives a result of processing the task from the digital supply chain simulator (Cella: Para 0637-0644 via details/example regarding a container fleet management system and logistics design system that interfaces with the adaptive intelligent systems layer and example of a packaging design system that interfaces with the adaptive intelligent systems layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Najmi with the teachings of Cella in order to have creates a task for the use case; sends the task to a digital supply chain simulator for processing; and receives a result of processing the task from the digital supply chain simulator. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 19, while Najmi teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 19 which state wherein selecting, by the user, one or more scenario generators, further comprises interaction, by the user, with a graphical Business Process Model and Notation (BPMN) user interface to produce an authored BPMN workflow.
	Cella though, with the teachings of Najmi, teaches of
	wherein selecting, by the user, one or more scenario generators, further comprises interaction, by the user, with a graphical Business Process Model and Notation (BPMN) user interface to produce an authored BPMN workflow (Cella: Para 0073, 0075, 0641 via in at least … the digital twin system outputs a graphical representation of the package digital twin to a display, whereby a user views the simulation via the display. In embodiments, the digital twin system outputs a graphical representation of the package digital twin in a graphical user interface, whereby a user edits the packaging design via the graphical user interface… In embodiments, the machine learning model is configured to make suggestions to a user of the information technology system via an interface regarding potential changes to the plurality of sensors that would improve simulation of the value chain entities via the digital twin system…In embodiments, the digital twin system 2010 may display the digital twin of the logistics environment to a user via a display device (e.g., a monitor or a VR headset). In embodiments, the user may view the simulations in the digital twin. Furthermore, in embodiments, the digital twin system 2010 may provide a graphical user interface that the user may interact with to adjust the design of the logistics environment to adjust the design. The design provided (at least in part) by a user may also be represented in a digital twin of a logistics environment, whereby the digital twin system 2020 may perform simulations using the digital twin…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Najmi with the teachings of Cella in order to have wherein selecting, by the user, one or more scenario generators, further comprises interaction, by the user, with a graphical Business Process Model and Notation (BPMN) user interface to produce an authored BPMN workflow. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 11 and 23, they are analogous to Claims 5 and 19 respectively and are rejected for the same reasons.
	Regarding Claims 17 and 27, they are analogous to Claims 5 and 19 respectively and are rejected for the same reasons.
Claim(s) 20, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najmi (US 2016/0217406 A1) in view of Cella et al. (US 2022/0036302 A1) further in view of Pasala et al. (US 2014/0165043 A1).
	Regarding Claim 20, while Najmi/Cella teaches the limitations of Claim 19, it does not explicitly disclose the limitations of Claim 20 which state wherein the authored BPMN workflow comprises: an initial inclusive gateway having a single ingress link and two egress links, each egress link connected to a distinct scenario generator; and a subsequent inclusive gateway having two ingress links and single egress link; each ingress link receiving an output from a respective scenario generator.
	Pasala though, with the teachings of Najmi/Cella, teaches of
	wherein the authored BPMN workflow comprises: an initial inclusive gateway having a single ingress link and two egress links, each egress link connected to a distinct scenario generator; and a subsequent inclusive gateway having two ingress links and single egress link; each ingress link receiving an output from a respective scenario generator (Pasala: Para 0088 via In an example scenario where the testing module 122 determines that the FFG includes parallel paths split from an AND Gateway Object, the testing module 122 may consider those parallel paths as a single path. This allows the testing module 122 to determine that the parallel activities should be under observation for the execution of generated test cases. In an aspect, the testing module 122 considers each identified functional flow path as a single test scenario, whereby all units of behavior in the extracted functional flow path (sequences of inputs, system tasks, and outputs) forms a test step).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Najmi/Cella with the teachings of Pasala in order to have wherein the authored BPMN workflow comprises: an initial inclusive gateway having a single ingress link and two egress links, each egress link connected to a distinct scenario generator; and a subsequent inclusive gateway having two ingress links and single egress link; each ingress link receiving an output from a respective scenario generator. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Claims 24 and 28 are analogous to Claim 20 and are rejected for the same reasons.
Claim(s) 22, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najmi (US 2016/0217406 A1) in view of Sharma et al. (US 9,978,084 B1).
	Regarding Claim 22, while Najmi teaches the limitations of Claim 21, it does not explicitly disclose the limitations of Claim 22 which state filtering, by the processor, the one or more resolution scenarios based on a user-defined threshold, either before or after ranking the one or more resolution scenarios.
	Sharma though, with the teachings of Najmi, teaches of
	filtering, by the processor, the one or more resolution scenarios based on a user- defined threshold, either before or after ranking the one or more resolution scenarios (Sharma: Col 7 lines 19-38 via In embodiments, a filtering workflow and/or at least one filter within a workflow may be associated with one or more configurable flags that modify processing using the filtering workflow. In some embodiments, each configurable flag has an activation status, and the flag may be configured by setting of the flag's activation status. Additionally and/or alternatively, in some embodiments, an additional configurable flag may be associated with a filtering workflow or a filter during execution of a test scenario. FIG. 5 illustrates an example 500 of JSON configuration data representing the expected output data 240 to be generated by the relevance service 130 while processing the test scenario represented by test configuration 200. The expected output data include a ranked list of promotions (i.e., “deals”), each promotion being represented by a permalink, and also being associated with a category and with one or more locations. The expected output data also include a user key 504, a context 506, and the set of filtering workflows (i.e., the treatment 508) that was applied by the relevance service when processing the test relevance service request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Najmi with the teachings of Sharma in order to have filtering, by the processor, the one or more resolution scenarios based on a user- defined threshold, either before or after ranking the one or more resolution scenarios. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 26 and 29, they are analogous to Claim 22 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koc et al. (US 20210117910 A1) Supply Chain Simulation
Fairbrother et al. (US 9,633,323 B2) Integrated Modeling And Analysis In A Discrete Event Simulation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623